MEMORANDUM **
Rene Joseph Delhomme, a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that prison officials refused to provide him with a suitable diet for diabetes, failed to transfer him to a medical facility, and failed to *470treat related complications with his eyes, ears, teeth and kidneys. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment. Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998). We affirm.
The district court properly granted summary judgment for defendants because the record does not indicate a triable issue that Dr. Beams, Rabbit, or Warden Year-wood were deliberately indifferent to Delhomme’s medical needs. See McGuckin v. Smith, 974 F.2d 1050, 1061-62 (9th Cir. 1991), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997).
Delhomme’s remaining contentions lack merit.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.